     Case 2:20-mc-03908-MHT-SMD Document 9 Filed 06/22/20 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,             )
                                      )
       Plaintiff,                     )
                                      )          MISC. ACTION NO.
       v.                             )           2:20mc3908-MHT
                                      )                (WO)
REGIONS BANK,                         )
Birmingham, Alabama,                  )
                                      )
       Garnishee,                     )
                                      )
BONNIE SUE STRICKLAND,                )
                                      )
       Defendant.                     )

                     FINAL DISPOSITION ORDER
      Before the court is the government’s motion for entry

of a final disposition order (doc. no. 8).                The garnishee

has answered the writ of garnishment, stating that it has

in   its    possession       funds    of   the    defendant,    and     the

defendant has filed no objection to the garnishment.

      Accordingly,      it    is     ORDERED     that   the   motion    is

granted, and the garnishee shall turn over all funds

identified as belonging to the defendant, Bonnie Sue

Strickland, to the Clerk, U.S. District Court, One Church
     Case 2:20-mc-03908-MHT-SMD Document 9 Filed 06/22/20 Page 2 of 2



street Suite B-110, Montgomery, AL             36104, to be applied

to   the    restitution       ordered     in    Criminal     Case       No.

2:19CR371.

     This case is closed.

     DONE, this the 22nd day of June, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
